Exhibit 10.9



MASTER EQUIPMENT LEASE AGREEMENT


         THIS MASTER EQUIPMENT LEASE AGREEMENT dated as of December 5, 1997, is
made by and between KEYCORP LEASING, A DIVISION OF KEY CORPORATE CAPITAL INC.,
having an address at 54 State Street, Albany, New York 12207 (“Lessor”), and
BIOANALYTICAL SYSTEMS INC, an Indiana corporation with its principal place of
business at 2701 Kent Avenue, West Lafayette, IN 47906 (“Lessee”).


TERMS AND CONDITIONS OF LEASE

        1.         Lease.     Lessor hereby leases to Lessee, and Lessee hereby
leases from Lessor, the Equipment, subject to and upon the terms and conditions
set forth herein. Each Equipment Schedule shall constitute a separate and
enforceable lease incorporating all the terms and conditions of this Master
Equipment Lease Agreement as if such terms and conditions were set forth in full
in such Equipment Schedule. In the event that any term or condition of any
Equipment Schedule conflicts with or is inconsistent with any term or condition
of this Master Equipment Lease Agreement, the terms and conditions of the
Equipment Schedule shall govern.

        2.         Disclaimer of Warranties.     LESSOR MAKES NO (AND SHALL NOT
BE DEEMED TO HAVE MADE ANY) WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE DESIGN, OPERATION OR CONDITION
OF, OR THE QUALITY OF THE MATERIAL, EQUIPMENT OR WORKMANSHIP IN, THE EQUIPMENT,
ITS MERCHANTABILITY OR ITS FITNESS FOR ANY PARTICULAR PURPOSE, THE STATE OF
TITLE THERETO OR ANY COMPONENT THERETO, THE ABSENCE OF LATENT OR OTHER DEFECTS
(WHETHER OR NOT DISCOVERABLE), AND LESSOR HEREBY DISCLAIMS THE SAME; IT BEING
UNDERSTOOD THAT THE EQUIPMENT IS LEASED TO LESSEE "AS IS" AND ALL SUCH RISKS, IF
ANY, ARE TO BE BORNE BY LESSEE. NO DEFECT IN, OR UNFITNESS OF, THE EQUIPMENT, OR
ANY OF THE OTHER FOREGOING MATTERS, SHALL RELIEVE LESSEE OF THE OBLIGATION TO
PAY RENT OR OF ANY OTHER OBLIGATION HEREUNDER. LESSEE HAS MADE THE SELECTION OF
THE EQUIPMENT FROM THE SUPPLIER BASED ON ITS OWN JUDGMENT AND EXPRESSLY
DISCLAIMS ANY RELIANCE UPON ANY STATEMENTS OR REPRESENTATIONS MADE BY LESSOR.
LESSOR IS NOT RESPONSIBLE FOR ANY REPAIRS, SERVICE, MAINTENANCE OR DEFECT IN THE
EQUIPMENT OR THE OPERATION THEREOF. IN NO EVENT SHALL LESSOR BE LIABLE FOR ANY
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES (WHETHER UNDER THE UCC OR OTHERWISE),
INCLUDING, WITHOUT LIMITATION, ANY LOSS, COST OR DAMAGE TO LESSEE OR OTHERS
ARISING FROM ANY OF THE FOREGOING MATTERS, INCLUDING, WITHOUT LIMITATION,
DEFECTS, NEGLIGENCE, DELAYS, FAILURE OF DELIVERY OR NON-PERFORMANCE OF THE
EQUIPMENT. ANY WARRANTY BY THE SUPPLIER IS HEREBY ASSIGNED TO LESSEE BY LESSOR
WITHOUT RECOURSE. SUCH WARRANTY SHALL NOT RELEASE LESSEE FROM ITS OBLIGATION TO
LESSOR TO PAY RENT, TO PERFORM ALL OTHER OBLIGATIONS HEREUNDER AND TO KEEP,
MAINTAIN AND SURRENDER THE EQUIPMENT IN THE CONDITION REQUIRED BY SECTIONS 12
AND 13 HEREOF. Lessee's execution and delivery of a Certificate of Acceptance
shall be conclusive evidence as between Lessor and Lessee that the Items of
Equipment described therein are in all of the foregoing respects satisfactory to
Lessee, and Lessee shall not assert any claim of any nature whatsoever against
Lessor based on any of the foregoing matters; provided, however, that nothing
contained herein shall in any way bar, reduce or defeat any claim that Lessee
may have against the Supplier or any other person (other than Lessor).

        3.         Non-Cancelable Lease.     THIS LEASE IS A NET LEASE AND
LESSEE’S OBLIGATION TO PAY RENT AND PERFORM ITS OBLIGATIONS HEREUNDER ARE
ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND SHALL NOT BE SUBJECT TO ANY RIGHT OF SET OFF, COUNTERCLAIM,
DEDUCTION, DEFENSE OR OTHER RIGHT WHICH LESSEE MAY HAVE AGAINST THE SUPPLIER,
LESSOR OR ANY OTHER PARTY. LESSEE SHALL HAVE NO RIGHT TO TERMINATE (EXCEPT AS
EXPRESSLY PROVIDED HEREIN) OR CANCEL THIS LEASE OR TO BE RELEASED OR DISCHARGED
FROM ITS OBLIGATION HEREUNDER FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, DEFECTS IN, DESTRUCTION OF, DAMAGE TO OR INTERFERENCE WITH ANY USE
OF THE EQUIPMENT (FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT LIMITATION, WAR,
ACT OF GOD, STRIKE OR GOVERNMENTAL REGULATION), THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY (OR ANY ALLEGATION THEREOF) OF THIS LEASE OR ANY PROVISION
HEREOF, OR ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING, WHETHER FORESEEN OR UNFORESEEN.

        4.         Definitions.     Unless the context otherwise requires, as
used in this Lease, the following terms shall have the respective meanings
indicated below and shall be equally applicable to both the singular and the
plural forms thereof.

 
            (a)         “Applicable Law” shall mean all applicable Federal,
state, local and foreign laws (including, without limitation, any Environmental
Law, industrial hygiene and occupational safety or similar laws), ordinances,
judgments, decrees, injunctions, writs and orders of any Governmental Authority
and rules, regulations, orders, licenses and permits of any Governmental
Authority.


 
            (b)         “Appraisal Procedure” shall mean the following procedure
for obtaining an appraisal of the Fair Market Sales Value or the Fair Market
Rental Value. Lessor shall provide Lessee with the names of three independent
Appraisers. Within ten (10) business days thereafter, Lessee shall select one of
such Appraisers to perform the appraisal. The selected Appraiser shall be
instructed to perform its appraisal based upon the assumptions specified in the
definition of Fair Market Sales Value or Fair Market Rental Value, as
applicable, and shall complete its appraisal within twenty (20) business days
after such selection. Any such appraisal shall be final, binding and conclusive
on Lessee and Lessor and shall have the legal effect of an arbitration award.
Lessee shall pay the fees and expenses of the selected Appraiser.


– 2 –

 
            (c)         “Appraiser” shall mean a person engaged in the business
of appraising property who has at least ten years’ experience in appraising
property similar to the Equipment.


 
            (d)         “Authorized Signer” shall mean those officers of Lessee,
set forth on an incumbency certificate (in form and substance satisfactory to
Lessor) delivered by Lessee to Lessor, who are authorized and empowered to
execute this Lease, the Equipment Schedules and all other documents the
execution of which is contemplated hereby.


 
            (e)         “Certificate of Acceptance” shall mean a certificate of
acceptance, in form and substance satisfactory to Lessor, executed and delivered
by Lessee in accordance with Section 7 hereof indicating, among other things,
that the Equipment described therein has been accepted by Lessee for all
purposes of this Lease.


 
            (f)         “Default” shall mean any event or condition which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default.


 
            (g)         “Environmental Law” shall mean any federal, state, or
local statute, law, ordinance, code, rule, regulation, or order or decree
regulating, relating to or imposing liability upon a person in connection with
the use, release or disposal of any hazardous, toxic or dangerous substance,
waste, or material as same may relate to the Equipment or its operation.


 
            (h)         “Equipment” shall mean an item or items of personal
property designated from time to time by Lessee which are described on an
Equipment Schedule and which are being or will be leased by Lessee pursuant to
this Lease, together with all replacement parts, additions and accessories
incorporated therein or affixed thereto.


 
            (i)         “Equipment Group” shall consist of all Items of
Equipment listed on a particular Equipment Schedule.


 
            (j)         “Equipment Location” shall mean the location of the
Equipment, as set forth on an Equipment Schedule, or such other location
(approved by Lessor) as Lessee shall from time to time specify in writing.


 
            (k)         “Equipment Schedule” shall mean each equipment lease
schedule from time to time executed by Lessor and Lessee with respect to an
Equipment Group, pursuant to and incorporating by reference all of the terms and
conditions of this Master Equipment Lease Agreement


 
            (l)         “Event of Default” shall have the meaning specified in
Section 22 hereof.


 
            (m)         “Fair Market Rental Value” or “Fair Market Sale Value”
shall mean the value of each Item of Equipment for lease or sale, unless
otherwise specified herein as determined between Lessor and Lessee, or, if
Lessor and Lessee are unable to agree, pursuant to the Appraisal Procedure,
which would be obtained in an arms-length transaction between an informed and
willing lessor or seller (under no compulsion to lease or sell) and an informed
and willing lessee or buyer (under no compulsion to lease or purchase). In
determining the Fair Market Rental Value or Fair Market Sale Value of the
Equipment, (a) such Fair Market Rental Value or Fair Market Sale Value shall be
calculated on the assumption that the Equipment is in the condition and repair
required by Sections 12 and 13 hereof, and (b) there shall be excluded from the
calculation thereof the value of any upgrades and attachments made pursuant to
Section 14 hereof in which the Lessor does not own an interest; provided,
however, that, unless otherwise provided in such Section 22, for purposes of
Section 22 of the Lease, Fair Market Sale Value of the Equipment shall be
determined based upon the actual facts and circumstances then prevailing without
regard to the assumptions in clause (a) above.


– 3 –

 
            (n)         “Governmental Action” shall mean all authorizations,
consents, approvals, waivers, filings and declarations of any Governmental
Authority, including, without limitation, those environmental and operating
permits required for the ownership, lease, use and operation of the Equipment.


 
            (o)         “Governmental Authority” shall mean any foreign,
Federal, state, county, municipal or other governmental authority, agency, board
or court.


 
            (p)         “Guarantor” shall mean any guarantor of Lessee's
obligations hereunder.


 
            (q)         “Item of Equipment” shall mean each item of the
Equipment.


 
            (r)         “Late Payment Rate” shall mean an annual interest rate
equal to the lesser of 18% or the maximum interest rate permitted by Applicable
Law.


 
            (s)         “Lease”, “hereof”, “herein” and “hereunder” shall mean,
with respect to an Equipment Group, this Master Equipment Lease Agreement and
the Equipment Schedule on which such Equipment Group is described, including all
addenda attached thereto and made a part thereof.


 
            (t)         “Lien” shall mean all mortgages, pledges, security
interests, liens, encumbrances, claims or other charges of any kind whatsoever.


 
            (u)         “Purchase Agreement” shall mean any purchase agreement
or other contract entered into between the Supplier and Lessee for the
acquisition of the Equipment to be leased hereunder.


 
            (v)         “Related Equipment Schedule” shall have the meaning set
forth in Section 27 hereof.


 
            (w)         RESERVED.


 
            (x)          RESERVED.


 
            (y)         “Rent” shall mean the periodic rental payments due
hereunder for the leasing of the Equipment, as set forth on the Equipment
Schedules, and, where the context hereof requires, all such additional amounts
as may from time to time be payable under any provision of this Lease.


– 4 –

 
            (z)         “Rent Commencement Date” shall mean, with respect to an
Equipment Group, the date on which Lessor disburses funds for the purchase of
such Equipment Group, as determined by Lessor in its sole discretion.


 
            (aa)         “Rent Payment Date” with respect to an Equipment Group,
shall have the meaning set forth in the Equipment Schedule associated therewith.


 
            (ab)         “Stipulated Loss Value” shall mean, as of any Rent
Payment Date and with respect to an Item of Equipment, the amount determined by
multiplying the Total Cost for such Item of Equipment by the percentage
specified in the applicable Stipulated Loss Value Supplement opposite such Rent
Payment Date.


 
            (ac)         “Stipulated Loss Value Supplement” with respect to an
Equipment Group, shall have the meaning set forth in the Equipment Schedule
associated therewith.


 
            (ad)         “Supplier” shall mean the manufacturer or the vendor of
the Equipment, as set forth on each Equipment Schedule.


 
            (ae)         “Term” shall mean the Initial Term, as defined in
Section 8 hereof, and any Renewal Term, as defined in Section 8 hereof.


 
            (af)         “Total Cost” shall mean, with respect to an Item of
Equipment, (1) the acquisition cost of such Item of Equipment (including
Lessor’s capitalized costs), as set forth on the Equipment Schedule on which
such Item of Equipment is described, or (2) if no such acquisition cost is
specified, the Supplier’s invoice price for such Item of Equipment plus Lessor’s
capitalized costs, or (3) if no such acquisition cost is specified and no such
invoice price is obtainable, an allocated price for such Item of Equipment based
on the Total Cost of all Items of Equipment set forth on the Equipment Schedule
on which such Item of Equipment is described, as determined by Lessor in its
sole discretion.


        5.         Supplier Not an Agent.     LESSEE UNDERSTANDS AND AGREES THAT
(i) NEITHER THE SUPPLIER, NOR ANY SALES REPRESENTATIVE OR OTHER AGENT OF THE
SUPPLIER, IS (1) AN AGENT OF LESSOR OR (2) AUTHORIZED TO MAKE OR ALTER ANY TERM
OR CONDITION OF THIS LEASE, AND (ii) NO SUCH WAIVER OR ALTERATION SHALL VARY THE
TERMS OF THIS LEASE UNLESS EXPRESSLY SET FORTH HEREIN.

        6.         Ordering Equipment.     Lessee has selected and ordered the
Equipment from the Supplier and, if appropriate, has entered into a Purchase
Agreement with respect thereto. Lessor shall accept an assignment from Lessee of
Lessee’s rights, but none of Lessee’s obligations, under any such Purchase
Agreement. Lessee shall arrange for delivery of the Equipment so that it can be
accepted in accordance with Section 7 hereof. If an Item of Equipment is subject
to an existing Purchase Agreement between Lessee and the Supplier, Lessee
warrants that such Item of Equipment has not been delivered to Lessee as of the
date of the Equipment Schedule applicable thereto. If Lessee causes the
Equipment to be modified or altered, or requests any additions thereto prior to
the Rent Commencement Date, Lessee (i) acknowledges that any such modification,
alteration or addition to an Item of Equipment may affect the Total Cost, taxes,
purchase and renewal options, if any, Stipulated Loss Value and Rent with
respect to such Item of Equipment, and (ii) hereby authorizes Lessor to adjust
such Total Cost, taxes, purchase and renewal options, if any, Stipulated Loss
Value and Rent as appropriate. Lessee hereby authorizes Lessor to complete each
Equipment Schedule with the serial numbers and other identification data of the
Equipment Group associated therewith, as such data is received by Lessor.

– 5 –

        7.         Delivery and Acceptance.     Upon acceptance for lease by
Lessee of any Equipment delivered to Lessee and described in any Equipment
Schedule, Lessee shall execute and deliver to Lessor a Certificate of
Acceptance. LESSOR SHALL HAVE NO OBLIGATION TO ADVANCE FUNDS FOR THE PURCHASE OF
THE EQUIPMENT UNLESS AND UNTIL LESSOR SHALL HAVE RECEIVED A CERTIFICATE OF
ACCEPTANCE RELATING THERETO EXECUTED BY LESSEE. Such Certificate of Acceptance
shall constitute Lessee’s acknowledgment that such Equipment (a) was received by
Lessee, (b) is satisfactory to Lessee in all respects and is acceptable to
Lessee for lease hereunder, (c) is suitable for Lessee’s purposes, (d) is in
good order, repair and condition, (e) has been installed and operates properly,
and (f) is subject to all of the terms and conditions of this Lease (including,
without limitation, Section 2 hereof).

        8.         Term; Survival.     With respect to any Item of Equipment,
unless otherwise specified thereon, the initial term of this Lease (the “Initial
Term”) shall commence on the date on which such Item of Equipment is delivered
to Lessee, and, unless earlier terminated as provided herein, shall expire on
the final Rent Payment Date for such Item of Equipment. With respect to an Item
of Equipment, any renewal term of this Lease (individually, a “Renewal Term”),
as contemplated hereby, shall commence immediately upon the expiration of the
Initial Term or any prior Renewal Term, as the case may be, and, unless earlier
terminated as provided herein, shall expire on the date on which the final
payment of Rent is due and paid hereunder. All obligations of Lessee hereunder
shall survive the expiration, cancellation or other termination of the Term
hereof.

        9.         Rent.     With respect to Each Item of Equipment, Lessee
shall pay the Rent set forth on the Equipment Schedule applicable to such Item
of Equipment, commencing on the Rent Commencement Date, and, unless otherwise
set forth on such Equipment Schedule, on the same day of each payment period
thereafter for the balance of the Term. Rent shall be due whether or not Lessee
has received any notice that such payments are due. All Rent shall be paid to
Lessor at its address set forth on the Equipment Schedule, or as otherwise
directed by Lessor in writing.

        10.         Location; Inspection; Labels.     The Equipment shall be
delivered to the Equipment Location and shall not be removed therefrom without
Lessor’s prior written consent. Lessor shall have the right to enter upon the
Equipment Location and inspect the Equipment at any reasonable time. Lessor may,
without notice to Lessee, remove the Equipment if the Equipment is, in the
opinion of Lessor, being used beyond its capacity or is in any manner improperly
cared for, abused or misused. At Lessor’s request, Lessee shall affix labels
stating that the Equipment is owned by Lessor permanently in a prominent place
on the Equipment and shall keep such labels in good repair and condition.

– 6 –

        11.         Use; Alterations.     Lessee shall use the Equipment
lawfully and only in the manner for which it was designed and intended and so as
to subject it only to ordinary wear and tear. Lessee shall comply with all
Applicable Law. Lessee shall immediately notify Lessor in writing of any
existing, pending or threatened investigation, inquiry, claim or action by any
Governmental Authority in connection with any Applicable Law or Governmental
Action which could adversely affect the Equipment or this Lease. Lessee, at its
own expense, shall make such alterations, additions or modifications or
improvements to the Equipment as may be required from time to time to meet the
requirements of Applicable Law or Governmental Action. Except as otherwise
permitted herein, Lessee shall not make any alterations, additions,
modifications or improvements to the Equipment without Lessor’s prior written
consent.

        12.         Repairs and Maintenance.     Lessee, at Lessee’s own cost
and expense, shall (a) keep the Equipment in good repair, good operating
condition and working order and in compliance with the manufacturer’s
specifications, and (b) enter into and keep in full force and effect during the
Term hereof a maintenance agreement with the manufacturer of the Equipment, or a
manufacturer-approved maintenance organization, to maintain, service and repair
the Equipment so as to keep the Equipment in as good operating condition and
working order as it was when it first became subject to this Lease and in
compliance with the manufacturer’s specifications. Upon Lessor’s request, Lessee
shall furnish Lessor with an executed copy of any such maintenance agreement. An
alternate source of maintenance may be used by Lessee with Lessor’s prior
written consent. Lessee, at its own cost and expense and within a reasonable
period of time, shall replace any part of any Item of Equipment that becomes
worn out, lost, stolen, destroyed, or otherwise rendered permanently unfit or
unavailable for use (whether or not such replacement is covered by the aforesaid
maintenance agreement), with a replacement part of the same manufacture, value,
remaining useful life and utility as the replaced part immediately preceding the
replacement (assuming that such replaced part is in the condition required by
this Lease). Such replacement part shall be free and clear of all Liens.
Notwithstanding the foregoing, this paragraph shall not apply to any Loss or
Damage (as defined in Section 16 hereof) of any Item of Equipment.

        13.         Return of Equipment.     Upon the expiration (subject to
Section 32 hereof and except as otherwise provided in an Equipment Schedule) or
earlier termination of this Lease, Lessee, at its sole expense, shall return the
Equipment to Lessor by delivering such Equipment F.A.S. or F.O.B. to such
location or such carrier (packed for shipping) as Lessor shall specify. Lessee
agrees that the Equipment, when returned, shall be in the condition required by
Section 12 hereof. All components of the Equipment shall have been properly
serviced, following the manufacturer’s written operating and servicing
procedures, such that the Equipment is eligible for a manufacturer’s standard,
full service maintenance contract without Lessor’s incurring any expense to
repair or rehabilitate the Equipment. If, in the opinion of Lessor, any Item of
Equipment fails to meet the standards set forth above, Lessee agrees to pay on
demand all costs and expenses incurred in connection with repairing such Item of
Equipment and restoring it so as to meet such standards, assembling and
delivering such Item of Equipment. If Lessee fails to return any Item of
Equipment as required hereunder, then, all of Lessee’s obligations under this
Lease (including, without limitation, Lessee’s obligation to pay Rent for such
Item of Equipment at the rental then applicable under this Lease) shall continue
in full force and effect until such Item of Equipment shall have been returned
in the condition required hereunder.

– 7 –

        14.         Equipment Upgrades/Attachments.     In addition to the
requirements of Section 11 hereof, Lessee, at its own expense, may from time to
time add or install upgrades or attachments to the Equipment during the Term;
provided, that such upgrades or attachments (a) are readily removable without
causing material damage to the Equipment, (b) do not materially adversely affect
the Fair Market Sale Value, the Fair Market Rental Value, residual value,
productive capacity, utility or remaining useful life of the Equipment, and (c)
do not cause such Equipment to become “limited use property” within the meaning
of Revenue Procedure 76-30, 1976-2 C.B. 647 (or such other successor tax
provision), as of the applicable delivery date or the time of such upgrade or
attachment. Any such upgrades or attachments which are not required by Section
11 hereof and which can be removed without causing damage to or adversely
affecting the condition of the Equipment, or reducing the Fair Market Sale
Value, the Fair Market Rental Value, residual value, productive capacity,
utility or remaining useful life of the Equipment shall remain the property of
Lessee; and upon the expiration or earlier termination of this Lease and
provided that no Event of Default exists, Lessee may, at its option, remove any
such upgrades or attachments and, upon such removal, shall restore the Equipment
to the condition required hereunder.

        15.         Sublease and Assignment.     (a) WITHOUT LESSOR’S PRIOR
WRITTEN CONSENT, LESSEE SHALL NOT (i) ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF THIS LEASE, THE EQUIPMENT OR ANY INTEREST THEREIN, OR (ii)
SUBLET OR LEND THE EQUIPMENT TO, OR PERMIT THE EQUIPMENT TO BE USED BY, ANYONE
OTHER THAN LESSEE OR LESSEE’S QUALIFIED EMPLOYEES.

 
            (b)         Lessor, at any time with or without notice to Lessee,
may sell, transfer, assign and/or grant a security interest in this Lease, any
Equipment Schedule or any Item of Equipment. In any such event, any such
purchaser, transferee, assignee or secured party shall have and may exercise all
of Lessor’s rights hereunder with respect to the items to which any such sale,
transfer, assignment and/or security interest relates, and LESSEE SHALL NOT
ASSERT AGAINST ANY SUCH PURCHASER, TRANSFEREE, ASSIGNEE OR SECURED PARTY ANY
DEFENSE, COUNTERCLAIM OR OFFSET THAT LESSEE MAY HAVE AGAINST LESSOR. Lessee
acknowledges that no such sale, transfer, assignment and/or security interest
will materially change Lessee’s duties hereunder or materially increase its
burdens or risks hereunder. Lessee agrees that upon written notice to Lessee of
any such sale, transfer, assignment and/or security interest, Lessee shall
acknowledge receipt thereof in writing and shall comply with the directions and
demands of Lessor’s successor or assign.


        16.         Loss of or Damage to Equipment.     (a) Lessee shall bear
the entire risk of loss, theft, destruction, disappearance of or damage to any
and all Items of Equipment (“Loss or Damage”) from any cause whatsoever during
the Term hereof until the Equipment is returned to Lessor in accordance with
Section 13 hereof. No Loss or Damage shall relieve Lessee of the obligation to
pay Rent or of any other obligation under this Lease.

– 8 –

 
            (b)         In the event of Loss or Damage to any Item of Equipment,
Lessee, at the option of Lessor, shall within thirty (30) days following such
Loss or Damage: (1) place such Item of Equipment in good condition and repair,
in accordance with the terms hereof; (2) replace such Item of Equipment with
replacement equipment (acceptable to Lessor) in as good condition and repair,
and with the same value, remaining useful economic life and utility, as such
replaced Item of Equipment immediately preceding the Loss or Damage (assuming
that such replaced Item of Equipment is the condition required by this Lease),
which replacement equipment shall be free and clear of all Liens; or (3) pay to
Lessor the sum of (i) all Rent due and owing hereunder with respect to such Item
of Equipment (at the time of such payment) plus (ii) the Stipulated Loss Value
as of the Rent Payment Date next following the date of such Loss or Damage with
respect to such Item of Equipment, as set forth on the Schedule applicable
thereto. Upon Lessor’s receipt of the payment required under subsection (3)
above, Lessee shall be entitled to Lessor’s interest in such Item of Equipment,
in its then condition and location, “as is” and “where is”, without any
warranties, express or implied. If Lessee replaces the Item of Equipment
pursuant to subsection (b) above, title to such replacement equipment shall
immediately (and without further act) vest in Lessor and thereupon shall be
deemed to constitute Items of Equipment and be fully subject to this Lease as if
originally leased hereunder. If Lessee fails to either restore or replace the
Item of Equipment pursuant to subsection (1) or (2) above, respectively, Lessee
shall make the payment under subsection (3) above.


        17.         Insurance.     (a) Lessee, at all times during the Term
hereof (until the Equipment shall have been returned to Lessor) and at Lessee’s
own cost and expense, shall maintain (1) insurance against all risks of physical
loss or damage to the Equipment (including theft and collision for Equipment
consisting of motor vehicles) in an amount not less than the full replacement
value thereof or the Stipulated Loss Value thereof, whichever is greater, and
(2) commercial general liability insurance (including blanket contractual
liability coverage and products liability coverage) for personal and bodily
injury and property damage in an amount satisfactory to Lessor.

 
            (b)         All insurance policies required hereunder shall (1)
require 30 days’ prior written notice of cancellation or material change in
coverage to Lessor (any such cancellation or change, as applicable, not being
effective until the thirtieth (30th) day after the giving of such notice); (2)
name “KeyCorp and its subsidiaries and affiliated companies, including Key
Corporate Capital Inc.” as an additional insured under the public liability
policies and name Lessor as sole loss payee under the property insurance
policies; (3) not require contributions from other policies held by Lessor; (4)
waive any right of subrogation against Lessor; (5) in respect of any liability
of any of Lessor, except for the insurers’ salvage rights in the event of a Loss
or Damage, waive the right of such insurers to set-off, to counterclaim or to
any other deduction, whether by attachment or otherwise, to the extent of any
monies due Lessor under such policies; (6) not require that Lessor pay or be
liable for any premiums with respect to such insurance covered thereby; (7) be
in full force and effect throughout any geographical areas at any time traversed
by any Item of Equipment; and (8) contain breach of warranty provisions
providing that, in respect of the interests of Lessor in such policies, the
insurance shall not be invalidated by any action or inaction of Lessee or any
other person (other than Lessor) and shall insure Lessor regardless of any
breach or violation of any warranty, declaration or condition contained in such
policies by Lessee or by any other person (other than Lessor). Prior to the
first date of delivery of any Item of Equipment hereunder, and thereafter not
less than 15 days prior to the expiration dates of the expiring policies
theretofore delivered pursuant to this Section, Lessee shall deliver to Lessor a
duplicate original of all policies (or in the case of blanket policies,
certificates thereof issued by the insurers thereunder) for the insurance
maintained pursuant to this Section.


– 9 –

        18.         General Tax Indemnification.     Lessee shall pay when due
and shall indemnify and hold Lessor harmless from and against (on an after-tax
basis) any and all taxes, fees, withholdings, levies, imposts, duties,
assessments and charges of any kind and nature (together with interest and
penalties thereon)(including, without limitation, sales, use, gross receipts,
personal property, ad valorem, business and occupational, franchise, value
added, leasing, leasing use, documentary, stamp or other taxes) imposed upon or
against Lessor, Lessor’s assigns, Lessee or any Item of Equipment by any
Governmental Authority with respect to any Item of Equipment or the
manufacturing, ordering, sale, purchase, shipment, delivery, acceptance or
rejection, ownership, titling, registration, leasing, subleasing, possession,
use, operation, removal, return or other dispossession thereof or upon the
rents, receipts or earnings arising therefrom or upon or with respect to this
Lease, excepting only all Federal, state and local taxes on or measured by
Lessor’s net income (other than income tax resulting from making any
alterations, improvements, modifications, additions, upgrades, attachments,
replacements or substitutions by Lessee). Whenever this Lease terminates as to
any Item of Equipment, Lessee shall, upon written request by Lessor, advance to
Lessor the amount determined by Lessor to be the personal property or other
taxes on said item which are not yet payable, but for which Lessee is
responsible, provided Lessor provides Lessee with copies of tax bills supporting
Lessor’s request.

        19.         Lessor's Right to Perform for Lessee.     If Lessee fails to
perform or comply with any of its obligations contained herein, Lessor may (but
shall not be obligated to do so) itself perform or comply with such obligations,
and the amount of the reasonable costs and expenses of Lessor incurred in
connection with such performance or compliance, together with interest on such
amount at the Late Payment Rate, shall be payable by Lessee to Lessor upon
demand. No such performance or compliance by Lessor shall be deemed a waiver of
the rights and remedies of Lessor or any assignee of Lessor against Lessee
hereunder or be deemed to cure the default of Lessee hereunder.

        20.         Delinquent Payments; Interest.     If Lessee fails to pay
any Rent or other sums under this Lease when the same becomes due, Lessee shall
pay to Lessor a late charge equal to five percent (5%) of such delinquent
amount. Such late charge shall be payable by Lessee upon demand by Lessor and
shall be deemed Rent hereunder. In no event shall such late charge exceed the
maximum amounts permitted under Applicable Law.

        21.         Personal Property; Liens.     Lessor and Lessee hereby agree
that the Equipment is, and shall at all times remain, personal property
notwithstanding the fact that any Item of Equipment may now be, or hereafter
become, in any manner affixed or attached to real property or any improvements
thereon. Lessee shall at all times keep the Equipment free and clear from all
Liens. Lessee shall (i) give Lessor immediate written notice of any such Lien,
(ii) promptly, at Lessee’s sole cost and expense, take such action as may be
necessary to discharge any such Lien, and (iii) indemnify and hold Lessor, on an
after-tax basis, harmless from and against any loss or damage caused by any such
Lien.

– 10 –

        22.         Events of Default; Remedies.     (a) As used herein, the
term “Event of Default” shall mean any of the following events: (1) Lessee fails
to pay any Rent within ten (10) days after the same shall have become due; (2)
Lessee or any Guarantor becomes insolvent or makes an assignment for the benefit
of its creditors; (3) a receiver, trustee, conservator or liquidator of Lessee
or any Guarantor or of all or a substantial part of Lessee’s or such Guarantor’s
assets is appointed with or without the application or consent of Lessee or such
Guarantor, respectively; (4) a petition is filed by or against Lessee or any
Guarantor under any bankruptcy, insolvency or similar legislation; (5) Lessee or
any Guarantor violates or fails to perform any provision of either this Lease or
any other loan, lease or credit agreement or any acquisition or purchase
agreement with Lessor or any other party; (6) Lessee violates or fails to
perform any covenant or representation made by Lessee herein; (7) any
representation or warranty made herein or in any Lease, certificate, financial
statement or other statement furnished to Lessor shall prove to be false or
misleading in any material respect as of the date on which the same was made;
(8) Lessee makes a bulk transfer of furniture, furnishings, fixtures or other
equipment or inventory; or (9) there is a material adverse change in Lessee’s or
any Guarantor’s financial condition since the first Rent Commencement Date of
any Equipment Schedule executed in connection herewith. An Event of Default with
respect to any Equipment Schedule hereunder shall, at Lessor’s option,
constitute an Event of Default for all Equipment Schedules hereunder and any
other agreements between Lessor and Lessee.

 
            (b)         Upon the occurrence of an Event of Default, Lessor may
do one or more of the following as Lessor in its sole discretion shall elect:
(1) proceed by appropriate court action or actions, either at law or in equity,
to enforce performance by Lessee of the applicable covenants of this Lease or to
recover damages for the breach thereof; (2) sell any Item of Equipment at public
or private sale; (3) hold, keep idle or lease to others any Item of Equipment as
Lessor in its sole discretion may determine; (4) by notice in writing to Lessee,
terminate this Lease, without prejudice to any other remedies hereunder; (5)
demand that Lessee, and Lessee shall, upon written demand of Lessor and at
Lessee’s expense forthwith return all Items of Equipment to Lessor or its order
in the manner and condition required by, and otherwise in accordance with all of
the provisions of this Lease, except those provisions relating to periods of
notice; (6) enter upon the premises of Lessee or other premises where any Item
of Equipment may be located and, without notice to Lessee and with or without
legal process, take possession of and remove all or any such Items of Equipment
without liability to Lessor by reason of such entry or taking possession, and
without such action constituting a termination of this Lease unless Lessor
notifies Lessee in writing to such effect; (7) by written notice to Lessee
specifying a payment date, demand that Lessee pay to Lessor, and Lessee shall
pay to Lessor, on the payment date specified in such notice, as liquidated
damages for loss of a bargain and not as a penalty, any unpaid Rent due prior to
the payment date specified in such notice plus whichever of the following
amounts Lessor, in its sole discretion, shall specify in such notice (together
with interest on such amount at the Late Payment Rate from the payment date
specified in such notice to the date of actual payment): (i) an amount, with
respect to an Item of Equipment, equal to the Rent payable for such Item of
Equipment for the remainder of the then current Term thereof, after discounting
such Rent to present worth as of the payment date specified in such notice on
the basis of a per annum rate of discount equal to five percent (5%) from the
respective dates upon which such Rent would have been paid had this Lease not
been terminated; or (ii) the Stipulated Loss Value, computed as of the payment
date specified in such notice or, if such payment date is not a Rent Payment
Date, the Rent Payment Date next following the payment date specified in such
notice (provided, however, that, with respect to any Item of Equipment returned
to or repossessed by Lessor, the amount recoverable under this clause (ii) shall
be reduced (but not below zero) by an amount equal to the Fair Market Sales
Value (taking into account its actual condition) of such Item of Equipment; (8)
cause Lessee, at its expense, to promptly assemble any and all Items of
Equipment and return the same to Lessor at such place as Lessor may designate in
writing; and (9) exercise any other right or remedy available to Lessor under
applicable law or proceed by appropriate court action to enforce the terms
hereof or to recover damages for the breach hereof or to rescind this Lease. In
addition, Lessee shall be liable, except as otherwise provided above, for any
and all unpaid Rent due hereunder before or during the exercise of any of the
foregoing remedies, and for legal fees and other costs and expenses incurred by
reason of the occurrence of any Event of Default or the exercise of Lessor’s
remedies with respect thereto, including without limitation the repayment in
full of any costs and expenses necessary to be expended in repairing any Item of
Equipment in order to cause it to be in compliance with all maintenance and
regulatory standards imposed by this Lease. If an Event of Default occurs, to
the fullest extent permitted by law, Lessee hereby waives any right to notice of
sale and further waives any defenses, rights, offsets or claims against Lessor
because of the manner or method of sale or disposition of any Items of
Equipment. None of Lessor’s rights or remedies hereunder are intended to be
exclusive of, but each shall be cumulative and in addition to any other right or
remedy referred to hereunder or otherwise available to Lessor or its assigns at
law or in equity. No express or implied waiver by Lessor of any Event of Default
shall constitute a waiver of any other Event of Default or a waiver of any of
Lessor’s rights.


– 11 –

        23.         Notices.     All notices and other communications hereunder
shall be in writing and shall be transmitted by hand, overnight courier or
certified mail (return receipt requested), postage prepaid. Such notices and
other communications shall be addressed to the respective party at the address
set forth above or at such other address as any party may from time to time
designate by notice duly given in accordance with this Section. Such notices and
other communications shall be effective upon receipt.

        24.         General Indemnification.     Lessee shall pay, and shall
indemnify and hold Lessor harmless on an after-tax basis from and against, any
and all liabilities, causes of action, claims, suits, penalties, damages,
losses, costs or expenses (including attorneys’ fees), obligations, liabilities,
demands and judgments, and Liens, of any nature whatsoever (collectively, a
“Liability”) arising out of or in any way related to: (a) this Lease or any
other written agreement entered into in connection with the transactions
contemplated hereby and thereby (including, without limitation, a Purchase
Agreement, if any) or any amendment, waiver or modification of any of the
foregoing or the enforcement of any of the terms hereof or any of the foregoing,
(b) the manufacture, purchase, ownership, selection, acceptance, rejection,
possession, lease, sublease, operation, use, maintenance, documenting,
inspection, control, loss, damage, destruction, removal, storage, surrender,
sale, use, condition, delivery, nondelivery, return or other disposition of or
any other matter relating to any Item of Equipment or any part or portion
thereof (including, in each case and without limitation, latent or other
defects, whether or not discoverable, any claim for patent, trademark or
copyright infringement and any and all Liabilities in any way relating to or
arising out of injury to persons, properties or the environment or any and all
Liabilities based on strict liability in tort, negligence, breach of warranties
or violations of any regulatory law or requirement, (c) a failure to comply
fully with any Environmental Law with respect to the Equipment or its operation
or use, and (d) Lessee’s failure to perform any covenant, or breach of any
representation or warranty, hereunder; provided, that the foregoing indemnity
shall not extend to the Liabilities to the extent resulting solely from the
gross negligence or willful misconduct of Lessor. Lessee shall deliver promptly
to Lessor (i) copies of any documents received from the United States
Environmental Protection Agency or any state, county or municipal environmental
or health agency and (ii) copies of any documents submitted by Lessee or any of
its subsidiaries to the United States Environmental Protection Agency or any
state, county or municipal environmental or health agency concerning the
Equipment or its operation.

– 12 –

        25.         Severability; Captions.     Any provision of this Lease or
any Equipment Schedule which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability shall not invalidate or render
unenforceable such provision in any other jurisdiction. Captions are intended
for convenience or reference only, and shall not be construed to define, limit
or describe the scope or intent of any provisions hereof.

        26.         Lessor's Expense.     Lessee shall pay all costs and
expenses of Lessor, including attorneys' fees and the fees of any collection
agencies, incurred by Lessor in enforcing any of the terms, conditions or
provisions hereof or in protecting Lessor's rights hereunder.

        27.         Related Equipment Schedules.     In the event that any Item
of Equipment covered under any Equipment Schedule hereunder may become attached
or affixed to, or used in connection with, Equipment covered under another
Equipment Schedule hereunder (a “Related Equipment Schedule”), Lessee agrees
that, if Lessee elects to exercise a purchase or renewal option under any such
Equipment Schedule, or if Lessee elects to return the Equipment under any such
Equipment Schedule pursuant to Section 13 hereof, then Lessor, in its sole
discretion, may require that all Equipment leased under all Related Equipment
Schedules be similarly disposed of.

        28.         Financial and Other Data.     During the Term hereof, Lessee
shall furnish Lessor, as soon as available and in any event within 60 days after
the end of each quarterly period (except the last) of each fiscal year, and, as
soon as available and in any event within 120 days after the last day of each
fiscal year, financial statements of Lessee and each Guarantor, in each case
certified by an independent public accountant if customarily available or
requested. Lessee shall also furnish such other financial reports, information
or data as Lessor may reasonably request from time to time.

        29.         Commitment Fee Requirement.     An amount equal to the first
periodic payment of Rent must accompany each Lessee proposal for an Equipment
Schedule hereunder. THIS COMMITMENT FEE IS NONREFUNDABLE; provided, however,
that, upon Lessor’s acceptance of Lessee’s proposal to enter into such Equipment
Schedule, such commitment fee shall be applied to the first periodic payment of
Rent thereunder.

– 13 –

        30.         No Affiliation with the Supplier.     Lessee hereby
represents and warrants to Lessor that, except as previously disclosed in
writing to Lessor, neither Lessee nor any of its officers or directors (if a
corporation) or partners (if a partnership) has, directly or indirectly, any
financial interest in the Supplier.

        31.         Representations and Warranties of Lessee.     Lessee
represents and warrants that: (a) Lessee is a corporation duly organized and
validly existing in good standing under the laws of the state of its
incorporation; (b) the execution, delivery and performance of this Lease and all
related instruments and documents: (1) have been duly authorized by all
necessary corporate action on the part of Lessee, (2) do not require the
approval of any stockholder, partner, trustee, or holder of any obligations of
Lessee except such as have been duly obtained, and (3) do not and will not
contravene any law, governmental rule, regulation or order now binding on
Lessee, or the charter or by-laws of Lessee, or contravene the provisions of, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Lessee under, any indenture, mortgage, contract or other
agreement to which Lessee is a party or by which it or its property is bound;
(c) this Lease and all related instruments and documents, when entered into,
will constitute legal, valid and binding obligations of Lessee enforceable
against Lessee in accordance with the terms thereof; (d) there are no pending
actions or proceedings to which Lessee is a party, and there are no other
pending or threatened actions or proceedings of which Lessee has knowledge,
before any court, arbitrator or administrative agency, which, either
individually or in the aggregate, would adversely affect the financial condition
of Lessee, or the ability of Lessee to perform its obligations hereunder; (e)
Lessee is not in default under any obligation for the payment of borrowed money,
for the deferred purchase price of property or for the payment of any rent under
any lease agreement which, either individually or in the aggregate, would have
the same such effect; (f) under the laws of the state(s) in which the Equipment
is to be located, the Equipment consists solely of personal property and not
fixtures; (g) the financial statements of Lessee (copies of which have been
furnished to Lessor) have been prepared in accordance with generally acceptable
accounting principles consistently applied (“GAAP”), and fairly present Lessee’s
financial condition and the results of its operations as of the date of and for
the period covered by such statements, and since the date of such statements
there has been no material adverse change in such conditions or operations; (h)
the address stated above is the chief place of business and chief executive
office, or in the case of individuals, the primary residence, of Lessee; (i)
Lessee does not conduct business under a trade, assumed or fictitious name; and
(j) the Equipment is being leased hereunder solely for business purposes and
that no item of Equipment will be used for personal, family or household
purposes.

        32.         Renewal And Purchase Options.     With respect to an
Equipment Schedule and the Equipment Group set forth thereon, Lessee shall have
the purchase and renewal options set forth in such Equipment Schedule.

        33.         Lessee’s Waivers.     To the extent permitted by Applicable
Law, Lessee hereby waives (a) any and all rights and remedies which it may now
have or which at any time hereafter may be conferred upon it by statute
(including, without limitation, Article 2A of the Uniform Commercial Code, as
applicable) or otherwise, (1) which may limit or modify Lessor’s rights or
remedies hereunder, (2) to terminate, cancel, quit, repudiate or surrender this
Lease, except as expressly provided herein; (3) to reject, revoke acceptance or
accept partial delivery of the Equipment; (4) to recover damages from Lessor for
any breach of warranty or for any other reason provided, however, that no such
waiver shall preclude Lessee from asserting any such claim against Lessor in a
separate cause of action; or (5) to setoff or deduct all or any part of any
claimed damages resulting from Lessor’s default, if any, under this Lease.

– 14 –

        34.         UCC Filings.     LESSEE HEREBY APPOINTS LESSOR OR ITS
ASSIGNEE AS ITS TRUE AND LAWFUL ATTORNEY IN FACT, IRREVOCABLY AND COUPLED WITH
AN INTEREST, TO EXECUTE AND FILE ON BEHALF OF LESSEE ALL UCC FINANCING
STATEMENTS WHICH IN LESSOR’S SOLE DISCRETION ARE NECESSARY OR PROPER TO SECURE
LESSOR’S INTEREST IN THE EQUIPMENT IN ALL APPLICABLE JURISDICTIONS.

        35.         Miscellaneous.     Time is of the essence with respect to
this Lease. Any failure of Lessor to require strict performance by Lessee or any
waiver by Lessor of any provision herein shall not be construed as a consent or
waiver of any provision of this Lease. Neither this Lease nor any Equipment
Schedule may be amended except by a writing signed by Lessor and Lessee. This
Lease and each Equipment Schedule shall be binding upon, and inure to the
benefit of, the parties hereto, their permitted successors and assigns. This
Lease will be binding upon Lessor only if executed by a duly authorized officer
or representative of Lessor at Lessor’s address set forth above. This Lease, and
all other documents (the execution and delivery of which by Lessee is
contemplated hereunder), shall be executed on Lessee’s behalf by Authorized
Signers of Lessee. THIS LEASE IS BEING DELIVERED IN THE STATE OF NEW YORK AND
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

        36.         Jury Trial Waiver.     LESSOR AND LESSEE HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSOR OR LESSEE MAY BE PARTIES
ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS LEASE. THIS WAIVER IS MADE
KNOWINGLY, WILLINGLY AND VOLUNTARILY BY THE LESSOR AND THE LESSEE WHO EACH
ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.

        37.         More than One Lessee.     If more than one person or entity
executes this Lease, each Equipment Schedule, and all addenda or other documents
executed in connection herewith or therewith, as “Lessee,” the obligations of
“Lessee” contained herein and therein shall be deemed joint and several and all
references to “Lessee” shall apply both individually and jointly.

        38.         Quiet Enjoyment.     So long as no Event of Default has
occurred and is continuing, Lessee shall peaceably hold and quietly enjoy the
Equipment without interruption by Lessor or any person or entity claiming
through Lessor.

– 15 –

        39.         Entire Agreement.     This Lease, together with all
Equipment Schedules, riders and addenda executed by Lessor and Lessee
collectively constitute the entire understanding or agreement between Lessor and
Lessee with respect to the leasing of the Equipment, and there is no
understanding or agreement, oral or written, which is not set forth herein or
therein. By initialing below, Lessee hereby further acknowledges the conditions
of this Section 39.


LESSEE’S INITIALS:  /S/ DW

        40.         Execution in Counterparts.     This Master Equipment Lease
Agreement may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument

         IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of
the day and year first above written.

Lessor:

KEYCORP LEASING, A DIVISION OF
KEY CORPORATE CAPITAL, INC.



By:  /s/ Donald C. Davis

--------------------------------------------------------------------------------

Name:  Donald C. Davis
Title:  Vice President

Lessee:

BIOANALYTICAL SYSTEMS, INC.




By:  /s/ Doug Wieten

--------------------------------------------------------------------------------

Name:  Doug Wieten
Title:  CFO


– 16 –


CERTIFICATE OF SECRETARY
OF
BIOANALYTICAL SYSTEMS INC


I, Candice Kissinger, the duly elected and qualified Secretary of Bioanalytical
Systems Inc, (the “Corporation”), do hereby certify:

        a.         That attached hereto as Exhibit A are complete and correct
copies of resolutions adopted by the Board of Directors of the Corporation,
authorizing the actions referred to therein; said resolutions constitute all of
the resolutions adopted by such Board of Directors relating to such matters;
such resolutions have not been in any way modified, amended, annulled, rescinded
or revoked and are in full force and effect as of the date hereof; and

        b.         The persons listed in Exhibit B attached hereto are duly
qualified and acting officers of the Corporation, holding on the date hereof the
offices set forth opposite their names and the signatures appearing opposite
their names are the genuine signatures of such officers.

         IN WITNESS WHEREOF, I have hereunto signed my name this 17th day of
December, 1997.




/s/ Candice Kissinger

--------------------------------------------------------------------------------

Secretary

– 17 –


EXHIBIT A


RESOLUTION OF THE BOARD OF DIRECTORS
OF
BIOANALYTICAL SYSTEMS INC

DATED 12/17/1997


         WHEREAS, the Board of Directors of Bioanalytical Systems Inc (the
“Corporation”) desire that the Corporation enter into an equipment leasing
transaction with KeyCorp Leasing, a Division of Key Corporate Capital Inc.
(“KCL”) as lessor, for the purpose of leasing the equipment (the “Equipment”)
described in a Master Equipment Lease Agreement and various equipment schedules
and other documents (including, without limitation, interim funding documents
and bills of sale) from time to time entered into with respect thereto
(collectively, the “Lease”);

         NOW, THEREFORE, BE IT RESOLVED, that (i) the execution and delivery of
the Lease by the Corporation and the financing of the acquisition of the
Equipment are hereby authorized, approved, ratified and confirmed in all
respects, (ii) if the Corporation owns the Equipment, the sale of the Equipment
to KCL is hereby authorized, approved, ratified and confirmed in all respects,
and (iii) the Corporation hereby is, and the Authorized Officers (as defined
below) hereby are, authorized and empowered to negotiate and enter into the
Lease and such other documents, (including, without limitation, interim funding
documents and bills of sale) as may be necessary, advisable, or proper in
connection with the above transaction, and be it;

         FURTHER RESOLVED, that Doug Weiten, the Chief Financial Officer of the
Corporation, and Candice Kissinger, the Secretary of the Corporation (herein the
“Authorized Officers”) be, and hereby are, authorized to execute and deliver the
Lease and any and all certificates, documents, instruments or other papers as
may be necessary or desirable in order to consummate the transactions therein
contemplated, and that all actions heretofore taken or taken hereinafter by the
Authorized Officers in furtherance of the actions herein authorized are
ratified, confirmed, adopted and approved in all respects.

EXHIBIT B

INCUMBENCY CERTIFICATE


Name:

Candice Kissinger

--------------------------------------------------------------------------------

Doug Wieten

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


Office:

Secretary

--------------------------------------------------------------------------------

CFO

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


Signature:

/s/ Candice Kissinger

--------------------------------------------------------------------------------

/s/ Doug Wieten

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------